        Case 1:19-cv-04499-KPF Document 45 Filed 10/10/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ORONDE BELL,

                          Plaintiff,

                   -v.-
                                                   19 Civ. 4499 (KPF)
BNP PARIBAS USA, INC., FUTURES
GROUP HOLDINGS INC., FUTURES                     DEFAULT JUDGMENT
GROUP IT LLC, EXTENSIS II, INC.,
and DEOGENE MEZA, individually,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      This action having been commenced on May 16, 2019, by the filing of the

Summons and Complaint, and copies of the Summons and Complaint having

been served on the defendant Futures Group Holdings Inc. on May 23, 2019,

by service upon the New York Secretary of State in Albany, New York, on the

defendant Futures Group IT LLC on May 23, 2019, by service upon the New

York Secretary of State in Albany, New York, and on the defendant Deogene

Meza on May 30, 2019, by personal service, and a proof of service having been

filed on June 3, 2019, as to these Defendants (the “Defaulting Defendants”),

and the Defaulting Defendants not having answered the Complaint, and the

time for answering the Complaint having expired, it is

      ORDERED, ADJUDGED AND DECREED: that the plaintiff have

judgment against Defaulting Defendants in the amounts of: $9,025.00 for

actual damages; $9,025.00 for liquidated damages; $5,000.00 for statutory

damages for violations of the Wage Theft Prevention Act; $14,355.00 for
        Case 1:19-cv-04499-KPF Document 45 Filed 10/10/19 Page 2 of 2



attorneys’ fees; $975.64 for costs; and $1,341.85 for prejudgment interest, for

a total judgment of $39,722.45. The Clerk of Court is directed to terminate all

pending motions, adjourn all remaining dates, and close this case.

      SO ORDERED.

Dated: October 10, 2019
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                       2
